Citation Nr: 0934104	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for prostate cancer, as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1962.

This matter is on appeal from the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran is shown to have been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the veteran subsequently 
developed a radiogenic disease such as prostate cancer, and 
such disease first became manifest five years or more after 
exposure to radiation as specified in paragraph (b)(5) of 
this section, the claim must be referred to the Under 
Secretary for Benefits for further consideration.  38 C.F.R. 
§ 3.311(b) (2008).  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(c) (2008).  After referring to 
the factors listed at 38 C.F.R. § 3.311(e), the Under 
Secretary for Benefits must determine the likelihood that the 
veteran's exposure to radiation in service resulted in his 
radiogenic disease.  38 C.F.R. § 3.311(c) (2008).  

The Defense Threat Reduction Agency (DTRA) has confirmed that 
the veteran was a participant in Operations DOMINIC II and 
PLOWSHARE, tests involving the atmospheric detonation of a 
nuclear device.  38 C.F.R. § 3.309(d)(3)(iv)(S) (2008).  The 
DTRA reported that the Veteran received an external gamma 
dose of 16 rem, an external neutron dose of 0.5 rem, an 
internal committed dose to the prostate (alpha) of 0 rem, and 
an internal committed dose to the prostate (beta + gamma) of 
1 rem as a result of his participation in Operations DOMINIC 
II and PLOWSHARE.  

The Veteran was diagnosed with prostate cancer by biopsy in 
April 2001, although his prostate-specific antigen (PSA) 
level had been elevated since the 1990s.  Regardless, the 
evidence clearly reveals that his prostate cancer was first 
manifested over 5 years after his exposure to radiation in 
service in the 1960s.

Thus, the evidence shows that the Veteran meets the 
prerequisites for referral to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(b).  A March 2003 letter 
from the Director of the Compensation and Pension service 
indicated that the case should be returned to that office for 
an opinion from the Under Secretary for Health after a dose 
estimate was prepared.

The Veteran also contends that he received additional 
radiation exposure in a laboratory setting when he was 
assigned to the Special Project Branch of the US Army 
Research and Development Laboratories (later known as the 
Mobility Engineering, Research, and Development Center, US 
Army Materiel Command).  He reported that these duties 
continued after service when he worked for the same command 
as a civilian employee, and, in fact, his DD From 1141 shows 
10.385 rem accumulated dose from February 1960 to January 
1965.  Dose estimates for claims, such as this, of "other 
exposure", should be prepared by the Under Secretary for 
Health.  38 C.F.R. § 3.311(a)(2)(iii).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a dose estimate from the Under 
Secretary for Health which includes 
consideration of the Veteran's reports of 
laboratory radiation exposure.  Provide 
the Under Secretary for Health with copies 
of the Veteran's April 22, 2007, written 
statement.  In particular, the Under 
Secretary for Health is requested to 
address the Veteran's contentions that he 
received additional radiation exposure in 
a laboratory setting when he was assigned 
to the Special Project Branch of the US 
Army Research and Development Laboratories 
(later known as the Mobility Engineering, 
Research, and Development Center, US Army 
Materiel Command).  Consideration should 
be given to his DD Form 1141 that shows 
10.385 rem accumulated dose from February 
1960 to January 1965.  The Veteran was in 
service from August 1959 to August 1962.

2.  Thereafter, refer the Veteran's claim 
of radiation exposure due to participation 
in atmospheric testing and laboratory 
activities to the VA Under Secretary for 
Benefits for further consideration, to 
include an advisory medical opinion from 
the VA Under Secretary for Health prior to 
a complete review by the VA Under 
Secretary for Benefits. 

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for prostate cancer, as a 
result of exposure to ionizing radiation.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the issuance of the last 
SSOC as well as applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




